Citation Nr: 1212042	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975 and from December 2001 to July 2002. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    

The Board remanded this claim to the RO for additional action in May 2007, May 2009 and September 2010.  For the reason that follows, the Board again REMANDS this claim to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

In May 2007, May 2009 and September 2010, the Board remanded this claim to the RO for multiple purposes, including, in part, verifying the beginning and ending dates of each period of active duty training (ACDUTRA) and inactive duty for training (INACDUTRA) on which the Veteran served since 1971.  Thrice the RO followed up by submitting service personnel records (duplicates the second and third time) confirming multiple periods of such duty from 1971 to 2002 and the points earned for that duty, but not identifying the beginning and ending dates of each period of duty.  

Following the issuance of the most recent remand, AMC prepared a memorandum indicating that the Board had improperly directed its development by instructing the RO to obtain such records from the Air National Guard Headquarters in Denver, Colorado.  AMC noted that such headquarters are for the Air Force Reserve Personnel Center and that the records for which the Board was searching are more appropriately requested elsewhere, including at the state level or, if retired, from a federal agency, the National Personnel Records Center, or the Records Management Center.  AMC then proceeded to make the appropriate requests, none of which resulted in the Board receiving new documents listing the information requested.  

A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, based on the reason noted above, another remand is necessary.  

In addition, in the prior remands, the Board instructed the RO to afford the Veteran a VA examination, during which an examiner was to address the etiology of the Veteran's bilateral knee disorder.  Twice after the first remand, an examiner provided inadequate opinions.  He ruled out a relationship between the Veteran's bilateral knee disorder and active service on the basis that most of the degenerative process occurred following the Veteran's discharge from service.  When he offered these opinions, he did not contemplate all pertinent medical records in the claims file showing knee complaints and treatment prior to discharge from the second period of service.  The Board thus remanded the claim again with the same instructions, but summarized all relevant evidence, including all knee complaints and treatment noted since 1971.  The Board instructed the examiner to acknowledge documentation of these complaints of treatment before offering his opinion, but the examiner had no chance to comply. 

AMC informed the Veteran by letter dated in October 2010 that the RO would be contacting him to schedule a VA examination.  According to AMC it did so.  In a computerized REPORT: C&P Exam Detail dated in October 2010, however, MAS "cancelled (failed to report)."  Since then, the Veteran has submitted written statements indicating that he never received notice of the examination, which he would be happy to undergo.  In the February 2012 letter, he specifically requests that it be rescheduled.  Given the Veteran's willingness to undergo another VA examination, thereby further delaying the adjudication of his claim, such an examination should be scheduled on remand.  Prior to offering an opinion on etiology, however, the examiner conducting the examination should discuss all pertinent medical evidence of record, including records showing left knee treatment, diagnoses and abnormalities on x-rays during and since active service and the Veteran's reports of continuity of lay-observable knee symptomatology since service.  

In its September 2010 remand, the Board pointed the examiner in the right direction by noting the following summary of the Veteran's knee problems.  In September 1974, during his first period of active duty, he received knee treatment and was diagnosed with chondromalacia patella.  A September 1974 x-ray also demonstrated an irregularity of the anterior surface of the patella.  In August 1976, after separation from this period of active duty, he complained of pain in the left knee and reported its onset as one and a half years ago (during active duty).  The examiner diagnosed prepatellar bursitis.  In April 1979, February 1982, October 1985, October 1989 and October 1993, the Veteran reported a history of left knee pain and arthritis/bursitis in the left knee.  In May 1995, prior to his second period of active service, he complained of knee pain and right knee crepitus and examiners rendered diagnoses of osteoarthritis and degenerative joint disease, but not specifically of the knee.  Any opinion should contemplate these facts.

This case is REMANDED for the following action:

1.  Exhaust all avenues of development in an effort to obtain documentation identifying the beginning and ending dates of each period of active duty training (ACDUTRA) and inactive duty for training (INACDUTRA) on which the Veteran served since 1971.

2.  After associating such documentation with the claims file, arrange for the Veteran to undergo a VA examination in support of this claim.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Advise the examiner that certain symptoms, including knee pain and swelling, are capable of lay observation and therefore competent evidence of symptomatology and that any opinion proffered on etiology should contemplate such symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record the Veteran's health history, including all lay-observable knee symptoms he experienced since 1971;

b) diagnose all knee disorders shown to exist; 

c) focusing on the evidence noted in the body of this decision, opine whether any existing knee disorder is at least as likely as not related to the Veteran's first period of active service (December 1971 to December 1975), including documented in-service knee problems and any reported lay-observable knee symptoms;

d) if not, opine whether any knee disorder preexisted the Veteran's second period of active service (December 2001 to July 2002) and worsened therein beyond its natural progress;

e) if not, opine whether it is at least as likely as not related to that second period of active service, including any periods of active duty training or inactive duty for training;

f) for all opinions expressed, specifically refer to the record, including the treatment visits referenced in the body of this decision, and provide rationale therefor; and   

g) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the examination report to ensure that it includes all requested information and, if it does not, return it to the examiner for correction.  

4.  Readjudicate the claim being remanded based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


